Citation Nr: 0944529	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  02-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for leukopenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1973.

This appeal arises from a March 2002 Rating Decision of the 
Columbia, South Carolina Regional Office (RO) that denied the 
veteran's request to reopen his claim of service connection 
for leukopenia claimed as due to exposure to Agent Orange.  
The March 2002 decision was based on a determination that 
"new and material" evidence had not been submitted.

The veteran filed a Notice of Disagreement in July 2002, a 
Statement of the Case was issued in August 2002, and he 
submitted a September 2002 VA Form 9, perfecting his appeal.

In December 2003, the Board of Veterans' Appeals (Board) 
reopened the veteran's claim finding that "new and 
material" evidence had been received.  The claim was 
remanded from the Board to the RO for evidentiary 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Leukopenia is a laboratory finding without underlying or 
resulting disability.


CONCLUSION OF LAW

Service connection for leukopenia is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in December 2001 and June 2004 as well 
as a Statement of the Case in August 2002 and a Supplemental 
Statement of the Case in January 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the service medical records have been 
obtained and reviewed.  All available private treatment 
records have been obtained.  Accordingly, the Board finds 
that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was afforded a 
VA examination in October 2004 which included a medical 
opinion with regard to whether leukopenia is a disease for VA 
adjudicative purposes.  As a result, the Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159.  As 
another examination is unnecessary, the Board finds that the 
RO has satisfied the duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in December 2001 prior to the initial unfavorable AOJ 
decision in March 2002.





EVIDENCE

The veteran contends that his exposure to Agent Orange while 
serving in Vietnam resulted in the manifestation of 
leukopenia.  He contends that a low white blood cell count 
was first reported during a 1971 physical.  Medical records 
starting in 1981 include blood test results demonstrating a 
low white blood cell count due to leukopenia.  

On VA medical examination in October 2004, the diagnosis was 
that leukopenia was a normal variation from the laboratory 
reference range and it was opined that leukopenia was not a 
disease nor was there any complication related to this 
condition.  There is no medical evidence or opinion to the 
contrary.  


ANALYSIS

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  For the purposes of 
§ 1110, the Court has adopted the statutory definition in 38 
U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993).  Proof of a direct 
service connection requires the veteran to submit medical 
evidence of (1) a current disability, (2) an injury or 
disease incurred during service, and (3) a nexus between the 
disability and the disease or injury.  In some circumstances, 
lay testimony can satisfactorily establish the second 
condition.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
see also Rose v. West, 11 Vet. App. 169, 171 (1998).  

Leukopenia is defined as a reduction in the number of 
leukocytes in the blood.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY at 922 (28th ed. 1994).  In this case, the 
evidence has demonstrated that leukopenia is not an injury or 
disease, nor has the veteran suffered a disability as a 
result of his leukopenia.  Well settled case law establishes 
that claimants are prohibited from receiving service-
connected compensation without proof of a present disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 224 (1992) 
(discussing 38 U.S.C. § 1110).  Moreover, as leukopenia is 
not a disability for VA adjudicative purposes, the Board need 
not reach the veteran's contention that leukopenia resulted 
from exposure to Agent Orange while in Vietnam.  In view of 
the above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim. 


ORDER

Entitlement to service connection for leukopenia is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


